                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 CSM Corporation,                                     Case No. 18-cv-2278 (SRN/HB)

               Plaintiff,

 v.

 HRI Lodging, LLC; HRI Properties, Inc.,                MEMORANDUM OPINION
 d/b/a HRI Properties; Urban Minneapolis                    AND ORDER
 Plymouth Building, LLC; and Urban
 Minneapolis Plymouth Tenant, LLC,

               Defendants.


Christopher W. Madel, Todd L. Hennan, and Ellen M. Ahrens, Madel PA, 800 Hennepin
Avenue, Suite 800, Minneapolis, MN 55403 for Plaintiff.

Eric E. Walker and Keith G. Klein, Perkins Coie LLP, 131 South Dearborn Street, Suite
1700, Chicago, IL 60603, and Arthur G. Boylan and Peter McElligott, Anthony Ostlund
Baer & Louwagie PA, 90 South Seventh Street, Suite 3600, Minneapolis, MN 55402 for
Defendants.


SUSAN RICHARD NELSON, United States District Judge

       In August of 2018, Defendants removed this case to federal court asserting diversity

jurisdiction, and promptly filed a motion to dismiss Plaintiff’s complaint on res judicata

grounds. However, because both Plaintiff CSM Corporation and Defendants Urban

Minneapolis Plymouth Building, LLC and Urban Minneapolis Plymouth Tenant, LLC, are

Minnesota citizens, and because there was no indication that Plaintiff “fraudulently joined”

those two Defendants, as that term is defined under Eighth Circuit case law, see Filla v.

Norfolk So. Ry. Co., 336 F.3d 806 (8th Cir. 2003), Plaintiff moved to remand this case to state
court for lack of complete diversity of citizenship. In the alternative, Plaintiff also contended

that Defendants’ res judicata-based motion to dismiss was meritless.

        Because the Court agrees with Plaintiff that it lacks subject matter jurisdiction over

this dispute, the Court declines to consider Defendants’ motion to dismiss, and accordingly

remands this case back to state court.

   I.      BACKGROUND

        This is a dispute between two hotel developers over allegedly nefarious business

practices. Put simply, Plaintiff alleges that Defendants clandestinely worked with one of

Plaintiff’s former senior executives, a man named Michael Coolidge, to steal lucrative

business opportunities from Plaintiff, and then hire Coolidge away from Plaintiff to help

Defendants consummate these business opportunities, namely, the purchase and development

of the “Plymouth Building Embassy Suites” in downtown Minneapolis.

        For purposes of subject matter jurisdiction, however, only the following allegations

from Plaintiff’s Amended Complaint (Doc. No. 30) and Defendants’ Fed. R. Civ. P. 7.1

corporate disclosure statements (Doc Nos. 6-11), are relevant:

        First, Plaintiff CSM “is a corporation organized under the laws of Minnesota, with its

principal place of business in Minneapolis, Minnesota.” (Am. Compl. ¶ 6.)

        Second, Defendant Urban Minneapolis Plymouth Tenant, LLC “is a limited liability

company organized under the laws of Delaware with a principal place of business in

Minneapolis, Minnesota” (id. ¶ 12), and a membership that includes Minnesota corporation

U.S. Bancorp Community Development Corporation. (See Plymouth Tenant Rule 7.1

Statement [Doc. No. 10]; Hennan Affidavit [Doc. No. 31-2] ¶ 2.)

                                               2
       Third, Defendant Urban Minneapolis Plymouth Building, LLC “is a limited liability

company organized under the laws of Delaware with a principal place of business in

Minneapolis, Minnesota” (Am. Compl. ¶ 11), and a membership that includes Defendant

Urban Minneapolis Plymouth Tenant, LLC. (See Plymouth Building Rule 7.1 Statement

[Doc. No. 9].)

       Fourth, Plaintiff alleges that, in May 2015, these two “Plymouth Building Defendants”

acquired, and then began operating, “the Plymouth Building and Embassy Suites Flag for

Downtown Minneapolis for the benefit of HRI and themselves,” all while “knowing” that this

purchase and development resulted from Mr. Coolidge’s breach of his contractual and

fiduciary duties. (See Am. Compl. ¶¶ 35, 150, 153.)

       Fifth, more specifically, Plaintiff alleges that the Plymouth Building Defendants either

tortiously interfered with Plaintiff and Mr. Coolidge’s contract, or aided and abetted the other

Defendants in tortious interference, because “the Plymouth Building Defendants knowingly

induced and encouraged Coolidge to breach the provision of the Employment Agreements

barring him from pursuing CSM opportunities within a year after the termination of his CSM

employment [in October 2014], and assisted Coolidge in breaching the same, by, inter alia,

acquiring the Plymouth Building and the Embassy Suites Flag in Downtown Minneapolis for

their benefit and the benefit of HRI Defendants and others at CSM’s expense and operating

the same.” (Id. ¶ 161; see also id. ¶¶ 197-99 (aiding and abetting).)

       Sixth, Plaintiff alleges that, through the aforementioned conduct, the Plymouth

Building Defendants “substantially assisted Coolidge in breaching his fiduciary duty to

CSM.” (Id. ¶ 174.)

                                               3
         Seventh, Plaintiff alleges that the Plymouth Building Defendants have been unjustly

enriched by their retention of “a variety of substantial tax credits and other government

benefits for the redevelopment of the Plymouth Building, and the proceeds resulting from the

Plymouth Building and the Embassy Suites.” (Id. ¶ 177.)

         Finally, Plaintiff alleges that, upon their creation, the Plymouth Defendants “agreed to

and did join” a civil conspiracy “between the HRI Defendants, Coolidge, and others, whereby

Coolidge would breach his fiduciary and contractual duties to CSM, by, inter alia, pursuing

CSM opportunities (including the Plymouth Building and the Embassy Suites Flag for

Downtown Minneapolis) for his own and HRI’s benefit both during and after his CSM

employment, as well as acquiring, sharing, and using confidential CSM financial models and

other information for HRI’s benefit and at CSM’s expense.” (Id. ¶ 188.)

   II.      DISCUSSION

         A. The Law

         Because it is “fundamental that a court must have subject matter jurisdiction in order

to take any action in the proceeding before it,” the Court is dutybound to consider, as an initial

matter, whether a case removed from state court is properly before it. Matter of Buchman,

600 F.2d 160, 164 (8th Cir. 1979). “If the district court concludes that it does not have subject

matter jurisdiction, it must remand the case” back to state court. Junk v. Terminix Intern. Co.,

628 F.3d 439, 444-45 (8th Cir. 2010) (citing 28 U.S.C. § 1447(c)). “All doubts about federal

jurisdiction should be resolved in favor of remand.” Id. at 446 (quoting In re Prempro Prods.

Liab. Litig., 591 F.3d 613, 620 (8th Cir. 2010)).



                                                4
       One form of subject matter jurisdiction is diversity jurisdiction, under which a federal

court may hear a dispute concerning state law so long as “the matter in controversy exceeds

the sum or value of $75,000,” and “is between citizens of different States.” 28 U.S.C. § 1332.

The latter requirement mandates “complete diversity” of citizenship, “that is ‘where no

defendant holds citizenship in the same state where any plaintiff holds citizenship.’” Junk,

628 F.3d at 445 (quoting In re Prempro, 591 F.3d at 620)). A corporation is a citizen of (1)

its state of incorporation, and (2) the state where the corporation’s principal place of business

is located, see 28 U.S.C. § 1332(c)(1), whereas a limited liability company (LLC)’s

“citizenship is . . . the citizenship of each of its members,” which are often other corporate

entities. OnePoint Sols., LLC v. Bochert, 486 F.3d 342, 346 (8th Cir. 2007) (citing GMAC

Commercial Credit LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004)).

Citizenship is determined by “the parties’ status at the lawsuit’s filing.” Id.

       However, “a plaintiff cannot defeat a defendant’s ‘right of removal’ by fraudulently

joining a defendant who has ‘no real connection with the controversy.’” Knudson v. Sys.

Painters, Inc., 634 F.3d 968, 976 (8th Cir. 2011) (quoting Chesapeake & Ohio Ry. Co. v.

Cockrell, 232 U.S. 146, 152 (1914)). As such, a defendant may defeat a plaintiff’s motion to

remand for lack of complete diversity of citizenship by showing that the claims asserted

against the non-diverse defendants have “no reasonable basis in fact and law.” Fillia, 336

F.3d at 810. However, “if the state law might impose liability on the resident defendant under

the facts alleged, then there is no fraudulent joinder.” Id. This standard is less “demanding”

than the Fed. R. Civ. P. 12(b)(6) “plausibility” standard, Junk, 628 F.3d at 445, and, indeed,

“in situations where the sufficiency of the complaint against the non-diverse defendant is

                                                5
questionable, ‘the better practice is for the federal court not to decide the doubtful question in

connection with a motion to remand but simply to remand the case and leave the question for

the state courts to decide.’” Fillia, 336 F.3d at 811 (quoting Iowa Public Serv. Co. v. Med.

Bowl Coal Co., 556 F.2d 400, 406 (8th Cir. 1977)); see also Arens v. O’Reilly Auto., Inc., 874

F. Supp. 2d 805, 808 (D. Minn. 2012) (“It is a defendant’s burden to establish fraudulent

joinder, and that burden is a heavy one.”).

       B. Analysis

       There is no dispute that Plaintiff and the Plymouth Building Defendants are not

diverse. Rather, Defendants solely argue fraudulent joinder. (See Defs.’ Mem. in Support of

Mot. to Dismiss and in Opp. to Remand (“Defs.’ Br.”) [Doc. No. 38] at 20 (“Because there is

no basis in fact or law for any claims against the Plymouth [Building] Defendants, they should

be disregarded for purposes of [Plaintiff’s] motion for remand.”)); see also Defs.’ Reply Br.

[Doc. No. 59] at 15-22.) In advancing this argument, Defendants primarily contend that,

because Plaintiff did not properly plead that Defendants had knowledge of Plaintiff’s contract

with Mr. Coolidge, Defendants could not have intentionally interfered with that contract, or

aided and abetted others in doing so. (See Defs.’ Br. at 15.) Defendants also contend that,

because the Plymouth Building LLCs “were not formed until February 15, 2015 – more than

four months after Coolidge’s last day at CSM,” those Defendants could not have helped Mr.

Coolidge breach his fiduciary duties, as those duties only existed while Mr. Coolidge was still

employed at CSM. (Id. at 16.) Defendants further argue that Plaintiff did not “adequately

plead” his civil conspiracy and (in the alternative) unjust enrichment claims. (Id. at 16-18.)



                                                6
       There are two problems with Defendants’ argument. First, in their briefing,

Defendants appear to rely on the Fed. R. Civ. P. 12(b)(6) “plausibility” standard, rather than

the “reasonable basis in fact or law” standard outlined above, and at no point attempt to

distinguish cases like Fillia, Junk, Knudson, and Arens, where courts have found in favor of

remand under the latter, “less demanding” standard. See Junk, 628 F.3d at 445 (noting that,

in contrast to the “plausibility standard,” “[u]nder the Filla standard “the district court’s task

is limited to determining whether there is arguably a reasonable basis for predicting that the

state law might impose liability based upon the facts involved”).

       Second, without commenting on whether all of Plaintiff’s claims against the Plymouth

Building Defendants have a “reasonable basis in law or fact,” the Court finds it clear that, at

the least, Plaintiff’s “tortious interference with contract” claims meet that standard. Under

Minnesota law, “[a] cause of action for tortious interference with a contractual relationship

requires five elements: “(1) the existence of a contract; (2) the alleged wrongdoer’s

knowledge of the contract; (3) intentional procurement of its breach; (4) without justification;

and (5) damages.” Kallok v. Medtronic, Inc., 573 N.W.2d 356, 362 (Minn. 1998). Defendants

solely argue that the Amended Complaint does not properly plead the second element,

“knowledge of the contract.” (Defs.’ Br. at 15.) The Court disagrees. As quoted above, the

Amended Complaint alleges that the “Plymouth Building Defendants knowingly induced and

encouraged Coolidge to breach the provision of the Employment Agreements barring him

from pursuing CSM opportunities within a year after the termination of his CSM

employment,” which would have still been in effect when the Plymouth Building LLCs were

formed in February 2015. (Am. Compl. ¶ 161.) The obvious implication of this language is

                                                7
that the Plymouth Buildings “knowingly induced” Coolidge to breach the relevant provision

of his Employment Agreement because they knew of the agreement. (Id.; see also id. ¶ 153

(alleging that the Plymouth Building Defendants “knew” “the facts alleged herein,” which

would include the existence of Mr. Coolidge’s contract).)

       That Plaintiff could have worded its complaint better is of no moment, as the

fraudulent joinder standard “turns on whether [Plaintiff] might have a ‘colorable’ claim

against [the Plymouth Building Defendants], not on the artfulness of [Plaintiff’s] pleadings.”

Junk, 628 F.3d at 446 (finding that negligence claim against non-diverse party was not

fraudulently joined, and noting that, “[a]lthough the conjunctive nature of Junk’s complaint

did not always distinguish between allegations against Terminix, the employer, and

Breneman, the employee,” assuming the complaint was properly pled was appropriate

because “all doubts should be resolved in favor of remand”) (cleaned up); see also Arens, 874

F. Supp. 2d at 808 (finding that a state court “might” impose liability for “reprisal” under the

Minnesota Dismissal for Age Act even though the “statutory language [was] not entirely

clear,” no on-point case law existed, and “the Complaint [was] sparse on details regarding the

alleged reprisal”).

       Accordingly, because Defendants have not met their “heavy burden” of proving

fraudulent joinder, the Court grants Plaintiff’s motion to remand. Id.1




1
       This Order should in no way be interpreted as opining on the merits of any of
Plaintiff’s claims against the Plymouth Building Defendants (or any other Defendants).
Rather, the “ultimate success or failure” of Plaintiff’s case will be determined by the state
court in the first instance. Fillia, 336 F.3d at 811.
                                               8
   III.      CONCLUSION

      Based on the submissions and the entire file and proceedings herein, IT IS HEREBY

ORDERED that Plaintiff’s Motion to Remand to State Court [Doc. No. 31] is GRANTED.

In light of this Order, Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint [Doc.

No. 36] is DENIED AS MOOT.

          The Clerk of Court is DIRECTED to furnish a certified copy of this Order to the clerk

of Hennepin County District Court, pursuant to 28 U.S.C. § 1447(c).




Dated: March 11, 2019                               s/Susan Richard Nelson
                                                    SUSAN RICHARD NELSON
                                                    United States District Judge




                                                9
